NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PIERO A. BUGONI,                                No. 21-15360

                Plaintiff-Appellant,            D.C. No. 4:20-cv-02883-HSG

 v.
                                                MEMORANDUM*
GOOGLE, INC.; MICROSOFT
CORPORATION; YAHOO! INC.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Piero A. Bugoni appeals pro se from the district court’s judgment dismissing

his action alleging violations of the Fair Credit Reporting Act and defamation

against search engine operators. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal under 28 U.S.C. § 1915(e)(2). Watison v. Carter,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
668 F.3d 1108, 1112 (9th Cir. 2012). We affirm.

      The district court properly dismissed Bugoni’s action because defendants

have immunity for publishing third party content under the Communications

Decency Act. See 47 U.S.C. § 230(c); Zango, Inc. v. Kaspersky Lab, Inc., 568

F.3d 1169, 1174 (9th Cir. 2009) (affirming dismissal of action for injunctive relief

where the defendant “is a provider of an ‘interactive computer service’ as defined

in the Communications Decency Act of 1996”).

      AFFIRMED.




                                          2                                   21-15360